Citation Nr: 0904332	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for a heart disorder to 
include coronary artery disease.

5.  Entitlement to service connection for a lung disorder to 
include as due to asbestos exposure.  

6.  Entitlement to service connection for a back disorder. 

7.  Entitlement to service connection for neurological 
disorder of the upper extremities.  

8.  Entitlement to a service connection for a neurological 
disorder of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Son


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran's son testified at a 
personal hearing before the Board in Washington, D.C. in 
January 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran's son testified before the undersigned in January 
2009 that the Veteran was being treated by private health 
care professionals including treatment for some of the 
disabilities on appeal.  The son testified that he thought 
the medical evidence from the private physicians had been 
submitted to VA.  He requested that he be informed if the 
private medical evidence had not been submitted.  The VA 
clinical records associated with the claims file include 
references to the Veteran's receiving treatment from private 
health care providers and that he also underwent private 
hospitalization.  A review of the claims file reveals that 
there were only two clinical records from private healthcare 
professionals associated with the claims file.  The Board 
finds that attempts should be made to obtain the Veteran's 
pertinent outstanding health records from private providers.  

The Veteran has claimed entitlement to service connection for 
PTSD.  Associated with the claims file is a December 2007 VA 
clinical record which includes a diagnosis of rule out PTSD.  
This is the most recent clinical evidence of record which 
pertains to a psychiatric disorder.  The Board finds that 
this annotation of rule out PTSD must be explored further by 
health care professionals as the existence of PTSD has not 
been proven or disproven.  The Board notes that an attempt 
was made by VA to verify one of the claimed stressors (the 
explosion of two ships in July 1944).  In September 2006, the 
RO requested the U.S. Army and Joint Services Records 
Research Center (JSSRC) to verify the reported event.  No 
response has been received.  A review of the evidence 
submitted by the Veteran seems to demonstrate that at least a 
few of the Veteran's reported stressors have been verified or 
are capable of verification.  The Board notes that the 
Veteran submitted copies of the ships log from the USS 
Pueblo.  These copies, however, are incomplete in that some 
of the information is cut off on the sides of the documents.  
The Board finds that attempts must be made to verify the 
Veteran's reported stressors.  If verified, he should be 
afforded an appropriate VA examination.  

The Veteran has claimed entitlement to service connection for 
hearing loss.  Associated with the claims file are VA 
clinical records dated in December 2004 and January 2005 
which include diagnoses of hearing loss.  The records include 
references to both military noise exposure and post-service 
occupational noise exposure.  No etiology for the currently 
existing hearing loss was provided in the clinical records.  
The Board notes that records from the USS Pueblo, which the 
Veteran was assigned to, indicate that the ship fired guns at 
various times and the Veteran has alleged that his hearing 
loss resulted from this acoustic trauma.   The Veteran has 
not been provided with a VA examination to determine the 
nature, extent and etiology of the current hearing loss.  The 
Board finds that a VA examination is required to aid the 
Veteran in substantiating this claim.  

The Veteran has claimed that he received treatment for eye 
problems while on active duty at the Marine Hospital in San 
Francisco, California.  No attempt has been made to obtain 
these records.  The Board notes that military hospitalization 
records are filed at the National Personnel Records Center by 
the name of the hospital and the year they were created.  In 
the current case, the Veteran has provided the requisite 
information to search for these records.  The Veteran's son 
also testified that hospitalization records from the 
Veteran's military service were stored in Washington State 
and that the Veteran's representative knew where these 
records were.  Attempts should be made to obtain this 
evidence also.  

The Veteran has alleged that he has a respiratory disorder as 
a result of in-service asbestos exposure.  The VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
purportedly resulting from asbestos exposure.  The 
adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  The Veteran was sent a letter in November 2004 which 
requested that he provide answers to questions regarding his 
alleged asbestos exposure.  He did not answer the questions 
advanced in the November 2004 letter.  However, his son 
testified as to the Veteran's asbestos exposure while on 
active duty and also provided some evidence regarding the 
Veteran's post-service employment.  The Board notes the 
Veteran's son has alleged that the Veteran was onboard ship 
when asbestos was mistakenly applied.  The Veteran has 
alleged in his submissions that his ship was in dry dock at 
one time.  This could be when the alleged asbestos exposure 
occurred.  The Board finds that there is sufficient evidence 
of record for the RO to comply with the asbestos development 
procedures set forth in the Manual.  In the event that it is 
determined that the Veteran has a documented history of 
probable asbestos exposure during service, the Veteran should 
be afforded a VA examination.  The examiner should opine if 
the Veteran currently has a respiratory disability which is 
attributable to service to include probable asbestos exposure 
during service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any of the disabilities on 
appeal since his discharge from service.  
After securing any necessary releases, 
obtain these records.  Regardless of the 
Veteran's response, obtain outstanding VA 
medical records for association with the 
claims file.  

2.  Contact the Veteran and request that 
he provide a date or dates for when he 
was hospitalized at the Marine Hospital 
located in San Francisco, California.  If 
the Veteran provides sufficient 
identifying information, attempt to 
obtain his records from the appropriate 
source including the NPRC which maintains 
records of military hospitals which are 
filed under the hospital name and the 
year of treatment.  If necessary, contact 
the Veteran's representative for 
information regarding the location of 
these records.

3.  Ensure that the development set out 
in M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C regarding alleged asbestos 
exposure has been conducted to the extent 
possible.  If it is established that the 
Veteran had asbestos exposure during 
active duty, schedule him for a VA 
examination by a suitably qualified 
health care professional to determine if 
it is at least as likely as not (50 
percent or greater likelihood) that any 
currently existing lung disorder was 
etiologically linked to the asbestos 
exposure during active duty.  

4.  Review the claims file and prepare a 
summary of the claimed PTSD stressor(s) 
based on review of all pertinent 
documents and the Veteran's statements 
regarding stressors.  This summary, all 
stressor statements, DD Form 214 and the 
Veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished. 

5.  If, and only if, one or more 
stressors are verified, the Veteran 
should be afforded a VA psychiatric 
examination to determine whether he has 
PTSD due to any verified service 
stressor(s).  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
pertinent evidence therein should be 
reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should identify 
all elements supporting the diagnosis, to 
include the specific stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.

6.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent and etiology of any hearing loss 
found on examination.  The claims file 
must be provided to the examiner for 
review of pertinent documents therein, 
and the examination report should 
indicate that such review was 
accomplished.  After reviewing the file, 
obtaining all relevant history with 
regard to the Veteran's in-service and 
post-service noise exposure and 
conducting an audiological and/or other 
appropriate evaluation, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
Veteran currently has hearing loss for VA 
purposes which is related to active duty 
service, to include exposure to noise 
during service.  In doing so, the 
examiner must discuss any pertinent in-
service reports of noise exposure.  The 
rationale for any opinion expressed 
should be stated in a legible report.  

7.  After completing any further 
development deemed necessary, 
readjudicate the appeal.  If such action 
does not resolve the claims to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to the Board 
for further appellate review, if in 
order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

